Citation Nr: 0944444	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  02-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board ) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for a 
low back condition on the grounds that the evidence submitted 
was not new and material.

This appeal was originally presented to the Board in February 
2006, at which time it was remanded for additional 
development.  The Veteran's claim was returned to the Board 
in May 2007.  At that time, the Board reopened the Veteran's 
claim for service connection for a low back disability and 
remanded the claim for a VA examination, which was completed 
in November 2007.  The claim returned to the Board and was 
again remanded in September 2008 for additional development.  
That development has been completed, and the matter is once 
again before the Board for appellate review.

In June 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has 
degenerative disc disease of the lumbar spine etiologically 
related to active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3- 2003.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  38 
C.F.R. § 3.306.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service treatment records indicate the Veteran underwent an 
enlistment examination in February 1985.  No relevant 
abnormalities were noted, and the Veteran denied specifically 
denied any current or prior back pain.  There is no evidence 
in the record to suggest that the Veteran had any symptoms 
relating to a low back condition prior to his entrance into 
service.  

The records reflect that the Veteran was involved in a motor 
vehicle accident in May 1987.  Examination revealed bilateral 
spondylolysis of the L-5 posterior elements.  He complained 
of pain in his lower back which radiated down his right leg.  
In June 1987, the Veteran was seen again after he reportedly 
fell and twisted himself.  X-rays of the low back showed a 
bilateral spondylolisthesis, and spondylolysis with a grade 
one anterior slipping at the L5-S1 level.  Despite several 
months of treatment, including physical therapy and muscle 
relaxants, the Veteran's low back pain remained unresolved.

A report dated October 1987 stated that an investigation by 
the Judge Advocate General's office determined that the 
Veteran's injuries were incurred in the line of duty and were 
not the result of the Veteran's own misconduct.  The matter 
was also referred to a Physical Evaluation Board (PEB).  In 
November 1987, the PEB concluded that the Veteran was unfit 
for duty because of a physical disability, namely 
spondylolysis, which was aggravated in the line of duty.  The 
Veteran was honorably discharged due to physical disability.  
As noted above, to rebut the presumption of sound condition 
for disorders not noted on the entrance examination report, 
VA must show by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service.  The PEB concluded that the Veteran's spondylolysis 
was aggravated in the line of duty, and therefore the 
presumption of sound condition has not been rebutted.

VA treatment records indicate the Veteran sought follow-up 
treatment shortly thereafter in January 1988 for low back 
pain and paraspinal muscle spasm.  He was diagnosed with 
spondylolysis and spina bifida occulta.  A VA examination in 
April 1988 yielded the same diagnoses, but did not include a 
specific opinion regarding etiology.

Private treatment records dated January 1996 show the Veteran 
was involved in another motor vehicle accident in May 1995.  
Since that time, he had complained of neck pain.  The records 
also reflect complaints of low back pain radiating down into 
the right leg.

Additional private records indicate the Veteran underwent a 
decompression laminectomy and fusion surgery in September 
1996, as well as an anterior lumbar diskectomy and interbody 
fusion in November 1996.  An undated prescription form was 
also submitted to the RO in February 2008.  It stated that 
the Veteran was totally disabled due to injuries sustained 
during active duty in 1989, and that he underwent spinal 
fusion due to those injuries.  The Board notes that the 
Veteran's motor vehicle accident occurred in 1987, not 1989.

Additional records show ongoing treatment for low back pain 
and radicular symptoms.  Of particular note, the Veteran 
submitted a letter from one of his private physicians, dated 
May 2003.  The letter stated the physician's opinion that the 
Veteran had spondylolysis, which is a congenital condition 
that weakens the lower lumbar area.  Based on a history 
provided by the Veteran, the physician further stated that if 
the Veteran had symptoms beginning in 1987 through 1995, then 
the 1995 car accident would be an aggravation of a pre-
existing condition.  However, if the injury sustained in the 
military cleared completely without another intervening 
problem, then the 1995 car accident was the causal event for 
the Veteran's current problems.

The Veteran testified at a Travel Board hearing in June 2005.  
With respect to his low back condition, the Veteran noted 
that he had no prior history of back problems prior to 
joining the military.  He described having spinal 
instrumentation put in, and that he wore a back brace and 
used medication to treat the pain.  He stated that he 
experienced symptoms ever since service, and that his 
condition had become more severe over time.  

The Veteran submitted an additional letter from his VA 
physician, dated February 2006.  In the letter, the physician 
stated that the Veteran had been under her care since August 
2002, and she recounted the Veteran's two prior motor vehicle 
accidents, noting one during service in May 1987, and one 
after service in 1995.  She referred to her review of 
documentation, including military records.  She stated that, 
based on this documentation, it appeared that the 1995 
accident exacerbated previous conditions initially sustained 
while in service.  However, she opined that his current 
conditions, which included chronic pain and necessitated the 
use of a back brace, were related to the motor vehicle 
accident sustained while in the military.

The Veteran was afforded a VA examination in November 2007.  
The claims folder was reviewed by the examiner, who noted the 
motor vehicle accident in service, the Veteran's medical 
discharge, his post-service motor vehicle accident, and 
subsequent surgeries.  The Veteran reported working in 
civilian life, though he continued to use physical therapy 
exercises for his back.  After the second accident, the 
Veteran was forced to stop working.  Based on a physical 
examination and x-ray imaging, the examiner diagnosed the 
Veteran with degenerative changes at L2-L3 with narrowing of 
the intervertebral disc spaces in the upper lumbar spine, 
status post motor vehicle accident and surgical lumbar spine 
fusion at L5-S1, and specifically noted that the current 
disability did not constitute a congenital or developmental 
defect.  The examiner opined that it was less likely than not 
that any existing low back disability is the result of, or 
otherwise related to, a low back injury in service.  The 
examiner's rationale for this opinion was that the Veteran 
reported being able to work as a civilian for several years 
following the 1987 accident in service.  It was not until 
after the second accident after service that the Veteran had 
to stop working.

Based upon the evidence of record, the Board finds that 
service connection for a low back condition is warranted.  
The Veteran sustained a low back injury during the 1987 motor 
vehicle accident in service.  The ensuing investigation 
concluded that the injuries were sustained in the line of 
duty.  The PEB determined that the Veteran's spondylolysis 
was aggravated in the line of duty and he received a medical 
discharge from the military.  The PEB concluded that the 
Veteran's spondylolysis was aggravated, rather than incurred, 
in the line of duty, as spondylolysis can be a congenital 
disorder.  However, the Veteran's enlistment examination 
noted no abnormalities and there is no other evidence to 
support the conclusion that the Veteran had symptoms of a 
pre-existing low back disability prior to service.  He sought 
additional treatment after service, and according to the 
prescription sheet submitted by the Veteran, his spinal 
fusion surgery was for injuries sustained during service.  

In this regard and to the extent that the Veteran's 
spondylolysis shown in service was determined to be a 
congenital disorder, the Board acknowledges that congenital 
or developmental conditions are not personal injuries or 
diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted for the resultant disorder.  VAOPGCPREC 82-90 (July 
18, 1990).  As noted, the November 2007 VA examiner did not 
find that the Veteran's current low back disorder constituted 
a congenital or developmental defect, thus, raising the 
question of superimposed injury in service.

The credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such 
medical opinions, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The May 2003 letter from the Veteran's private physician does 
not provide a sufficient opinion regarding etiology as the 
opinion rendered is a conditional one, and therefore too 
speculative to be of any probative value.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (A medical opinion expressed in 
terms of "may" or "might" also respectively implies "may 
or may not" and "might or might not," and, by itself, is 
too speculative to rise to the level of "at least as likely 
as not" or otherwise establish a factual position that is in 
relative equipoise).

The February 2006 letter from the Veteran's VA physician 
stated that the Veteran's current problems are related to the 
motor vehicle accident in service, based on her review of the 
some of the documentation of the Veteran's injuries, 
including his service treatment records, as well as her long-
term care of the Veteran, though a more specific rationale is 
not provided.

The November 2007 VA examiner concluded that the Veteran's 
current disability was less likely than not related to 
service.  However, the examiner's rationale for this opinion 
was that the Veteran was able to work in a civilian capacity 
after his accident in service, but was forced to stop working 
after his second accident in 1996.  The Board affords this 
opinion little probative value as the capacity for 
employment, by itself, is not a sufficient rationale to 
support an opinion regarding etiology.  Indeed, the Veteran 
specifically testified at his Board hearing that he continued 
to experience symptoms since 1987, the year of the accident 
in service.  The Veteran's lay assertions are competent for 
purposes of establishing continuity of symptomatology.  Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran also 
stated during his VA examination that he engaged in physical 
therapy after his discharge from service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369 (veteran who sought service 
connection for bilateral hip disability was competent to 
testify that he underwent physical therapy, as testimony 
concerned factual matters of which he had first-hand 
knowledge).

Here, the Board finds that the February 2006 opinion of the 
Veteran's VA physician regarding etiology is at least as 
probative as the opinion of the November 2007 VA examiner, 
and is supported by the Veteran's own statements and 
testimony.  Therefore, resolving all doubt in the Veteran's 
favor, service connection for degenerative disc disease of 
the lumbar spine is warranted. 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


